LYONS, Justice
(concurring in part and concurring in the result).
I concur fully in the main opinion’s analysis of why this Court should decline to answer question one because that question does not require a determination of the effect of Alabama law.
I concur in the result as to this Court’s determination that it should decline to answer question two as that question presupposes no other basis exists for a statutory lien. Absent a finding by the United States Court of Appeals for the Eleventh Circuit that it has deemed any analysis of other bases for a statutory lien irrelevant by reason of waiver in the proceedings before it, we should not answer a potentially hypothetical question dealing with the applicability of principles governing equitable mortgages.
I likewise concur in the result as to this Court’s determination that it should decline to answer question three, which also invites this Court to address a potentially hypothetical question dealing with the effect of actual knowledge on the part of Union Planters’ agent.